Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to 09/15/2016.  Please inform the examiner of any related cases, abandoned, pending, or allowed.
Applicant’s election without traverse of Group I, claims 1-8, 24-35, in the reply filed on 1/26/21 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 24-25, 27-31, 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by naturally occurring plant growth.
	In nature, many plants grow in locations adjacent to oceans, bays, rivers, lakes, etc. that contain many common microalgae and these microalgae are found in the air, water, soils in the same region.  An extreme example would the Everglades in Florida.  The plants in any given region at some point in time are under salt or temperature stress.  As the microalgae die off in the soil, their contents are naturally extracted.  The effects upon .  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-8, 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of each of Bileva and Gozalez in view of Wuang.
	Bileva (J Earth Science & Climate Change) entitled "Influence of Green Algae Chlorella vulgaris on Infested with Xiphinema Index Grape Seedlings" supplied by Applicants, teaches on page 1 column 2, administering to a plant, seedling or seed by applying Chlorella.  Chlorella as an organic fertilizer on plant growth and yield or pests is discussed.
	Gonzalez (J Appl Phycol) entitled "Biofertilizer and Biostimulant Properties of the Miroalga Acutodesmus dimorphus" supplied by Applicants, teaches on page 1051 column 2 applying microalgae biofertilizer to plants for enhanced plant growth, greater numbers of branches and flowers.  It is applied as a biostimulant, foliar spray, and biofertilizer to trigger faster germination, enhance plant growth and floral production.  On page 1052 column 2 the biomass was extracted and applied in different concentrations.  
	The claims differ from the references in that they cite other common microalgae for the same functions as described.
	Wuang (Algal Research) entitled "Use of Spirulina Biomass Produced from Treatment of Aquaculture Wastewater as Agricultural Fertilizers" teaches on page 59 column 2 last paragraph bridging to the next paragraph, blue green algae and cyanobacteria are known to be used as fertilizers.  Spirulina is a filamentous cyanobacterium and its benefits are described.  It 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to administer any known algae to plants or soil for plant enhancement because Bileva and Gonzalez teach benefits of specific microalgae as biofertilizer, and to then extend to other microalgae would have been obvious because Wuang teaches a variety of microalgae are effective to improve the growing conditions of plants including spirulina specifically.  Regarding the extractions claimed, in nature the algae would breakdown and release their contents to the site, effectively extracting their contents.  All the functions of the application as claimed in claim 27 are inherent to fertilizing plants.  Note the nutritional benefits of spirulina are well known for both plants and animals.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1 line 2 and all occurrences, "composition treatment" is not understood in context, is it a composition or is it a treatment?  In claim 27 line 7, "softness, plant quality" is queried as to what may be intended or interpreted by the terms as related to plants in general.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the elected invention.  Correction is required.  See MPEP § 608.01(b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shinde (2019/0008157) teaches applying microalgae to plants.
Shinde (2019/0289857) teaches applying chlorella to plants.
Shinde (2020/0060283) teaches applying microalgae to plants.
Shinde (10,517,303) teaches applying chlorella to plants.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/RALPH J GITOMER/Primary Examiner, Art Unit 1655